Citation Nr: 0942997	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-35 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for herpes zoster 
infection (shingles).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from 
March 1966 to March 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case served in Vietnam as a supply 
sergeant, and was assigned to an artillery unit during his 
tour of duty.  He contends, in essence, that this duty 
exposed him to combat, and that as a result of witnessing the 
traumatic and horrific events of war, he developed PTSD.  He 
further alleges that hypertension and shingles were caused or 
aggravated by his psychiatric condition.  

The Veteran's service treatment records are unavailable, and 
it is apparent that an exhaustive search was conducted to 
locate them.  A letter, dated in September 2005, documented 
the search for the records as well as efforts made to obtain 
alternative sources of in-service medical documentation.  
Although it is not a "fire-related" case, it is analogous 
to one, as the federal government has, unfortunately, 
misplaced the service treatment records.  As such, the Board 
has a heightened duty to explain its findings and conclusions 
for any ultimate decision, and is must carefully consider the 
"benefit-of-the-doubt" rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  In noting this duty, the Board must conclude 
that further evidentiary development is necessary with 
respect to the claim of service connection for PTSD.  
Furthermore, it is evident by the Veteran's statements in the 
record that he considers his hypertension and shingles to be 
secondary to PTSD (for example, he mentioned his belief that 
his shingles are brought about by stressful episodes).   

The Veteran has a diagnosis of PTSD, which a VA examiner 
linked to combat service in Vietnam during an August 2005 
examination.  The Veteran's service personnel records 
indicate that although the Veteran was a supply NCO (that is, 
served in a noncombat military occupational specialty), he 
did serve with an artillery unit.  The Veteran received the 
Bronze Star Medal for his service in Vietnam; however, it is 
not indicated in the record if this award was received with a 
"V" distinction, suggesting that the award was granted for 
meritorious service instead of combat valor.  Although the 
Board finds that the Veteran's contentions are within the 
realm of possibility, there is not enough in the record as it 
currently stands to verify participation in combat.  The 
Veteran has identified specific incidents of alleged combat, 
including the unit of assignment and duty location.  He 
should be contacted to identify approximate dates of his 
exposure, and following this, the service department should 
be contacted (via the U.S. Army and Joint Services Records 
Research Center (JSSRC)) to attempt to verify any combat 
exposure and/or any noncombat stressors.  Any returned 
documents must be attached to the claims file, and the claim 
for service connection for PTSD must then be re-adjudicated.  

Regarding the claims for hypertension and shingles, the Board 
determines that additional medical development is potentially 
required.  That is, should the Veteran's combat service be 
verified, and PTSD granted, it will be necessary to afford 
the Veteran a comprehensive VA examination which addresses a 
potential nexus between hypertension, herpes zoster 
(shingles), and PTSD.  As such, should the Veteran's PTSD 
become service-connected after development with the service 
department has occurred, the Veteran must be scheduled for a 
VA internal medicine examination that addresses if 
hypertension and shingles were caused or aggravated by PTSD.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Contact the Veteran and ask him to 
identify the specific dates where he was 
exposed to enemy fire in Vietnam.  
Following this, forward a request to the 
JSSRC to attempt to confirm the combat 
involvement of his unit in the Republic of 
Vietnam.  Any information received from 
the JSSRC should be copied and associated 
with the claims file.  If a negative 
response is received, the record should be 
so reflected.  

3.  If, and only if, the records returned 
from the JSSRC indicate combat service or 
corroborate a noncombat stressor, the 
Veteran should be afforded a VA 
examination to determine the nature, 
approximate onset date or etiology of any 
hypertension and herpes zoster (shingles) 
which may currently be present.  Following 
a review of the relevant medical evidence 
in the claims file, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any hypertension 
or herpes zoster infection (shingles) was 
caused or worsened by PTSD, or, 
alternatively, developed as a result of 
any incident or event of active service.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the Veteran's claims.  If the 
claims remain denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


